On August 15, 1977, the defendant was arrested and charged with possession of marijuana with intent to deliver. On August 17, 1977, a detainer was received by the officials of the Adult Correctional Institution from the State of New Jersey and requesting that authorities in that state be notified of his release. Meanwhile, the defendant had been remanded to the Adult Correctional Institution in default of $250,000 bail.
On July 7, 1978, defendant’s bail on the Rhode Island charge was reduced to $5,000. Defendant was in a position to meet this bail but was held pursuant to the New Jersey warrant or detainer. Thereafter, defendant filed a petition for habeas corpus, and on July 25, 1978, he was released from the parole violation detainer on personal recognizance.
The state filed a petition for certiorari, seeking review of this order and requested a stay of defendant’s release on personal recognizance. On July 26, 1978, a justice of this court issued a stay, ordered defendant’s rearrest, and that he be held without bail until further order of this court. On July 28, 1978, the Superior Court, subject to our stay, again issued an order purporting to release the defendant on personal recognizance and enjoining Rhode Island and New Jersey authorities from removing defendant from this state and certifying the constitutionality of the Uniform Out of State Parolee Supervision Statute, G.L. 1956 (1969 Reenactment) §13-9, to this court for determination. On August 17, 1978, the state filed a second petition for certiorari seeking review of this order of July 28, 1978.
The petitions for certiorari are hereby granted. Pending the transmission of the record and the filing of briefs, it is ordered that Stephen J. Wilson be given a hearing by the Superior Court in the County of Providence as soon as prac*1008ticable on the issue of probable cause on the allegation of violation of his parole in the State of New Jersey.
Julius C. Michaelson, Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for plaintiff. John D. Lynch, for defendant.
It is further ordered that Stephen J. Wilson be held without bail pending the determination of probable cause and that thereafter, the judge who determines the issue of probable cause may release Stephen J. Wilson if he finds that probable cause has not been established, and may retain Stephen J. Wilson without bail in the event that probable cause is established or make other appropriate orders as to bail which he may consider proper under the circumstances.